113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ulises TREJO-VELASQUEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70692.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 29, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Aso-irt-ikt.
BIA
DISMISSED.
Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Ulises Trejo-Velasquez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals' dismissal of his appeal from the immigration judge's denial of his motion to reopen deportation proceedings.  Trejo-Velasquez was found deportable for his conviction of an aggravated felony and controlled substance offense pursuant to 8 U.S.C. §§ 1251(a)(2)(A)(iii) and 1251(a)(2)(B)(i).  In accord with our opinion in Duldulao v. INS, 90 F.3d 396, 399-400 (9th Cir.1996), we dismiss this petition for lack of jurisdiction.


3
PETITION DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3